Case: 2:20-cv-02186-EAS-KAJ Doc #: 24 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 773




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BRANDY WILSON,

               Plaintiff,
                                               Case No. 2:20-cv-2186
       v.                                      JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Kimberly A. Jolson
ETHICON, INC., et al.,
           Defendants.

                                           ORDER

       Plaintiff Brandy Wilson and Defendants Ethicon, Inc. and Johnson & Johnson (the

Defendants) jointly move to dismiss without prejudice all claims against the Defendants pursuant

to Rule 41 of the Federal Rules of Civil Procedure. (ECF No. 22). The joint motion to dismiss

without prejudice is GRANTED. With no other defendants remaining, any pending motions are

terminated and this case is now closed.

   IT IS SO ORDERED.



   10/23/2020                                 s/Edmund A. Sargus, Jr.
   DATE                                       EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
